—In an action for divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Dutchess County (Hillery, J.), entered April 7, 1994, as, after a nonjury trial, awarded custody of the parties’ two children to the defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
There is a sound and substantial basis in the record for the trial court’s custody award. Therefore, the trial court’s determination will not be disturbed on appeal (see, Crum v Crum, 122 AD2d 771; cf., Matter of King v King, 166 AD2d 750; Setty v Koeneke, 148 AD2d 520). Sullivan, J. P., Copertino, Hart and Krausman, JJ., concur.